Appeals from an order of the Supreme Court, Erie County (Eugene M. Fahey, J), entered December 15, 2006 in an action for, inter alia, breach of contract. The order denied the motion of defendant United Memorial Medical Center, formerly known as St. Jerome Hospital and Genesee Memorial Hospital, also *1381known as Genesee Memorial Hospital Association, doing business as Genesee Mercy Health Care, and the cross motion of defendant Genesee MRI Associates, LLC for summary judgment dismissing the amended complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Hurlbutt, Gorski, Centra and Pine, JJ.